 1 STEVEN L. FRIEDLANDER (SBN 154146)
   SCOTT E. ATKINSON (SBN 251996)
 2 GALEN P. SALLOMI (SBN 306743)
   SV EMPLOYMENT LAW FIRM PC
 3 160 Bovet Road, Suite 401
   San Mateo, CA 94402
 4 Telephone:   (650) 265-0222
   Facsimile:   (650) 265-0223
 5 Email:       sfriedlander@svelf.com
                satkinson@svelf.com
 6              gsallomi@svelf.com
 7 RICHARD A. GRIMM (SBN 177463)
   LAW OFFICE OF RICHARD GRIMM
 8 2391 The Alameda, Suite 200
   Santa Clara, CA 95050
 9 Telephone      (650) 248-5487
   Facsimile     (650) 618-9856
10 Email:        richard@richardgrimm.com
11
     Attorneys for Plaintiff JEFFREY SANTELICES
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15 JEFFREY SANTELICES,                            Case No. 4:19-cv-07414-HSG
16                      Plaintiff,                JOINT STIPULATION TO CONTINUE THE
                                                  CASE MANAGEMENT CONFERENCE;
17                vs.                             ORDER (as modified)
18 APTTUS CORPORATION; PROJECT                    Notice of Removal Filed: November 8, 2019
   EVEREST PARENT, LLC; PROJECT
19
   EVEREST HOLDINGS, LLC; and DOES 1
20 through 50,

21                      Defendants.

22

23

24

25

26

27

28
 1          WHEREAS the Initial Case Management Conference (“CMC”) in this case is currently scheduled

 2 for Tuesday, February 11, 2020 at 2:00 p.m.;

 3          WHEREAS there are three motions set for hearing on Thursday, February 6, 2020 at 2:00 p.m.,

 4 including Plaintiff’s Motion to Remand this Case to the Superior Court Of California, San Mateo County,

 5 Plaintiff’s Motion for Leave to File Second Amended Complaint, and Defendant’s Motion to Dismiss (the

 6 “Motions”);

 7          WHEREAS the determination of the Motions may affect the Court’s jurisdiction in this matter;

 8          WHEREAS continuing the CMC until after the Motions are determined would conserve the

 9 resources of the Court and the parties;

10          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the parties hereto through

11 their respective attorneys that the initial case management conference and all associated deadlines be

12 continued until after this Court issues an order on the Motions. Accordingly, the Parties respectfully

13 request that this Court reschedule the case management conference to Tuesday, April 7, 2020 at 2:00, or

14 at such date and time as is convenient for the Court.

15          This document is being electronically filed through the Court’s ECF System. In this regard, counsel

16 for Plaintiff hereby attests that (1) the content of this document is acceptable to all persons required to sign

17 the document; (2) Defendants’ counsel has concurred with the filing of this document; and (3) a record

18 supporting this concurrence is available for inspection or production if so ordered.

19          SO STIPULATED:

20

21 Dated: January 21, 2020                                 SV EMPLOYMENT LAW FIRM PC
22
                                                           By:         /s/ Galen P. Sallomi
23
                                                                           Steven L. Friedlander
24                                                                           Scott E. Atkinson
                                                                             Galen P. Sallomi
25                                                         Attorneys for Plaintiff JEFF SANTELICES

26

27

28

                                                           1
                  JOINT STIPULATION TO CONTINUE THE CASE MANAGEMENT CONFERENCE
     Dated: January 21, 2020                  KIRKLAND & ELLIS LLP
 1

 2                                            By:       /s/ Ashley Littlefield

 3                                                             Ashley Littlefield
                                              Attorney for Defendants APTTUS CORPORATION,
 4                                            PROJECT EVEREST PARENT, LLC; PROJECT
                                              EVEREST HOLDINGS, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1
                 JOINT STIPULATION TO CONTINUE THE CASE MANAGEMENT CONFERENCE
 1                                  ORDER PURSUANT TO STIPULATION

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.        The Initial Case Management

 3 Conference is hereby rescheduled to Thursday, February 6, 2020 at 2:00 p.m., to be held along with the

 4 pending motions hearings. All related deadlines are continued accordingly.

 5

 6
     Date: January 22, 2020                           ___________________________
 7                                                    HAYWOOD S. GILLIAM, JR.
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              [Proposed] ORDER
